DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated September 30, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 17-50 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments and remarks filed September 30, 2021.  Acknowledgement is made of Applicant's amendment of claims 17 and 36; and addition of new claims 48-50.  Claims 1-16 were previously canceled.

Priority
The present application is a divisional application of US Application No. 15/765,310 filed April 2, 2018, which is a national stage entry of PCT/US2016/055414 filed on October 5, 2016, which claims benefit of US Provisional Application No. 62/241,280 filed on October 14, 2015.  The effective filing date of the instant application is October 14, 2015. 


Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 18, 41-43, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Devito et al (WO 2011/139832 A2, cited in the IDS filed April 27, 2020).
Regarding claim 17, Devito teaches a method for treating mycobacterial infections, for example infections caused or mediated by Mycobacterium tuberculosis and in particular those infections caused or mediated by resistant or highly virulent strains of mycobacteria, using a safe and effective amount of an antibiotic compound or tautomer thereof or a pharmaceutically acceptable salt or prodrug of said compound or tautomer; such antibiotic compounds can include, for example, oxazolidinone antimicrobial compounds (page 2, line 28-page 3, line 3).  Devito teaches a composition for treating a mycobacterial infection in a patient comprising a pharmaceutically effective amount of an antibiotic compound or tautomer thereof or pharmaceutically acceptable salt or prodrug of said compound or tautomer (page 9, last paragraph); wherein the antibiotic compound or tautomer thereof or pharmaceutically acceptable salt or prodrug of said compound or tautomer is selected from an oxazolidinone antibiotic compound (page 12, last full paragraph); wherein oxazolidinone antimicrobial compounds include linezolid (page 16, 2nd paragraph).  Devito further teaches a composition further comprising an additional pharmaceutical agent, particularly, one or more compounds Mycobacterium tuberculosis or a nontuberculous mycobacterium and in particular those infections caused or mediated by resistant or highly virulent strain of a mycobacterium (page 12, 3rd paragraph) wherein the additional compounds nitroimidazoles like PA-824 and new generation diarylquinolines like TMC207 (page 12, last paragraph).  PA-824 is equivalent to pretomanid as evidenced by SciFinder (CAS Registry #187235-37-6, cited in the IDS filed April 27, 2020) which lists PA-824 as an alternative name for pretomanid.  TMC207 is equivalent to bedaquiline as evidenced by SciFinder (CAS Registry #843663-66-1, cited in the IDS filed April 27, 2020) which lists TMC 207 as an alternative name for bedaquiline.  
While the reference may not be anticipatory insofar as one must select linezolid from various oxazolidinone antimicrobial compounds and PA-824/pretomanid and TMC 207/bedaquiline from various additional pharmaceutical agents typically used for treating an infection caused or mediated by Mycobacterium tuberculosis as taught in Devito, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected linezolid from the list of oxazolidinone antimicrobial compounds, and PA-824/pretomanid and TMC 207/bedaquiline from the list of additional pharmaceutical agents in order to arrive at a composition useful for an infection caused or mediated by Mycobacterium tuberculosis.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of oxazolidinone antimicrobial compounds and additional pharmaceutical agents taught individually and alternatively as equally useful in a method of treating an infection caused or mediated by Mycobacterium tuberculosis.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered 
Devito does not teach wherein the linezolid is administered for a first period of time, wherein the bedaquiline and pretomanid are administered for a second period of time, and wherein the first period of time is shorter than the second period of time (instant claim 17), wherein the first time period is one to two months (instant claim 48), wherein the second period of time is three months or greater (instant claim 49), or wherein the linezolid is removed after administration of the first period of time (instant claim 50).  However, Devito does teach potential advantage is that compounds or tautomers thereof or pharmaceutically acceptable salts or prodrugs of said compounds or tautomers of the present invention can be administered for relatively long durations and in combination with other agents (page 14, lines 6-9); is desired that the tissue and or blood level in the patient or subject, of the compound used to provide the effect be of an appropriate level for a sufficient time interval; because it often takes a finite amount of time to achieve such blood or tissue levels, it is important that the compound is administered at some appropriate time; the appropriate time for administration of the compound will depend upon the pharmacokinetic profile of the compound and its formulation, route of administration, time required for completing administration, patient characteristics, desired clinical outcome, etc. (page 14, lines 12-24).  Though the cited prior art is silent on the precise dosing regimens of linezolid, bedaquiline and pretomanid as recited in the instant claims, the optimum dosing regimen and dosing schedule to treat mycobacterial infections caused or mediated by Mycobacterium tuberculosis with the combination of the presently claimed active agents would have been a matter well within the insight of one of ordinary skill In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claim 18, Devito teaches the formulations can conveniently be presented in dosage unit form and can be prepared by any of the methods well known in the art of pharmacy/ microbiology (page 22, lines 32-33); formulations suitable for oral administration can be in the form of discrete units such as capsules, gelatin capsules, and tablets (page 24, lines 3-4).

Regarding claim 41, Devito teaches the term patient means human or animal.
Regarding claims 42 and 43, the limitations of claims 42 and 43 do not further limit the active method step defined by the claims, namely administering the combination comprising linezolid, pretomanid, and bedaquiline to a subject suffering from tuberculosis. "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").  In this case, claims 42 and 43 uses the term "wherein", rather than "whereby", but we conclude that they should be treated the same…the wherein clause does not inform the artisan of how the "applying" and "treating" steps are performed; rather, the wherein clause merely characterizes the results of those steps. Therefore, we determine that the "wherein" clause is not entitled to weight in construing the claim.
Taken together, all this would result in the composition of claims 17, 18, and 41-43 with a reasonable expectation of success.


Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Devito et al (WO 2011/139832 A2, cited in the IDS filed April 27, 2020) as applied to claims  17, 18, 41-43, and 48-50 above, and further in view of Zyvox® Prescribing Information (Pfizer, Pharmacia & Upjohn Company, May 2008, pp 1-35, hereinafter Zyvox®, cited in the IDS filed April 27, 2020).
instant claim 19), for up to two months (instant claim 20), or for up to one month ((instant claim 21).  However, Zyvox® teaches adult patients with documented or suspected vancomycin-resistant enterococcal infection were enrolled in a randomized, multi-center, double-blind trial comparing a high dose of ZYVOX (600 mg) with a low dose of ZYVOX (200 mg) given every 12 hours (q12h) either intravenously (IV) or orally for 7 to 28 days (page 29, 1st paragraph).  The Examiner notes up to 1 months, up to 2 months, and up to 3 months has been construed as 1 day to < 1 months, 1 day to < 2 months, and 1 day to < 3 months, respectively. Thus, 7 to 28 days reads on up to 1 months, up to 2 months, and up to 3 months.  
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the dosing regimen of linezolid taught by Zyvox® as a starting point for optimizing the dosing regimen of linezolid, for use in a combination comprising linezolid, pretomanid, and bedaquiline for use in a method of treating mycobacterial infections caused or mediated by Mycobacterium tuberculosis with an expectation of success, since the prior art establishes that these dosing regimens of linezolid are suitable for use in a human patient.

Regarding claims 22-24, Devito teaches generally an effective amount of dosage of active compound will be in the range of from about 0.01 to 100 mg/kg of body weight/day (page 28, 2nd full paragraph) and oxazolidinones were dosed orally at 50 mg/kg (page 35, 4th paragraph).  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

Regarding claims 25, 26 and 28, Devito teaches all the limitations of claims 25 and 26 (see above 103) except wherein the linezolid is at a daily dosage of 600-1200 mg, 600 mg or 1200.  However, Zyvox® teaches ZYVOX Tablets for oral administration contain 400 mg or 600 mg linezolid as film-coated compressed tablets (page 1; 4th paragraph); and dosage guidelines for Zyvox is 600 mg every 12 hr for adults for infection (Table 14).  Every 12 hr reads on twice daily.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amount of linezolid taught by Zyvox® as a starting point for optimizing the amount of linezolid, for use in a combination comprising linezolid, pretomanid, and bedaquiline with an expectation of success, since the prior art establishes that these amounts of linezolid are suitable for use in a human patient.  
Moreover, the dosing regimen and dosage amount are result-effective variables, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosing regimen and dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the  prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
Taken together, all this would result in the composition of claim 19-26 and 28 with a reasonable expectation of success.



Claims 27, 29, 40, and 44-47 is rejected under 35 U.S.C. 103 as being unpatentable over Devito et al (WO 2011/139832 A2, cited in the IDS filed April 27, 2020) in view of Zyvox® Prescribing Information (Pfizer, Pharmacia & Upjohn Company, May 2008, pp 1-35, hereinafter Zyvox®, cited in the IDS filed April 27, 2020) as applied to claims  17, 18, 41-43, and 48-50 above, and further in view of Lee et al (N Engl J Med, 2012; 367(16):1508-1518, cited in a previous Office Action).  
Devito and Zyvox teach all the limitations of claim 27 (see above 103), except wherein the linezolid is administered in a regimen that is more than two months.
However, Lee teaches linezolid for the treatment of chronic extensively drug-resistant tuberculosis (title and abstract); patients were randomly assigned to linezolid therapy that started immediately or after 2 months, at a dose of 600 mg per day, without a change in their background regimen; the primary end point was the time to sputum-culture conversion on solid medium, with data censored 4 months after study entry; after confirmed sputum-smear conversion or 4 months (whichever came first), patients underwent a second randomization to 

Regarding claim 29, Devito and Zyvox® do not explicitly teach linezolid is re-administered after a one to two week drug holiday.  However, Lee teaches if adverse events occurred that were considered to be related to linezolid, a reduction in the dose or a rechallenge at a dose of 300 mg per day was allowed after a limited drug holiday (page 1510), left, 2nd paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the dosing regimen of linezolid taught by Lee as a starting point for optimizing the dosing regimen of linezolid, for use in a method of treating mycobacterial infections caused or mediated by Mycobacterium tuberculosis comprising administering a combination comprising linezolid, pretomanid, and bedaquiline with an expectation of success, since the prior art establishes that these dosing regimens of linezolid are suitable for use in a human patient for treating extensively drug-resistant tuberculosis.

Regarding claims 40 and 44-47, Lee teaches linezolid is effective at achieving culture conversion among patients with treatment refractory XDR pulmonary tuberculosis, but patients must be monitored carefully for adverse events (abstract).
Taken together, all this would result in the composition of claims 27, 29, 40, and 44-47 with a reasonable expectation of success.

Claims 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Devito et al (WO 2011/139832 A2, cited in the IDS filed April 27, 2020) in view of Zyvox® Prescribing Information (Pfizer, Pharmacia & Upjohn Company, May 2008, pp 1-35, hereinafter Zyvox®, cited in the IDS filed April 27, 2020) as applied to claims  17, 18, 41-43, and 48-50 above, and further in view of Sirturo™ Prescribing Information (Janssen Therapeutics, December 2012, pp 1-21, hereinafter Sirturo™, cited in the IDS filed April 27, 2020) and Diacon et al (Lancet, 2012; 380:986-93, cited in the IDS filed April 27, 2020).
Devito and Zyvox® teach all the limitations of claims 30-33, except wherein the linezolid, bedaquiline, and pretomanid are each administered daily for up to four months.  The Examiner notes up to 4 months has been construed as 1 day to < 4 months.  The Examiner notes that the dosing regimen of linezolid has been addressed above.
Sirturo™ teaches each tablet contains bedaquiline fumarate drug substance which is equivalent to 100 mg of bedaquiline (page 11, 2nd paragraph); and SIRTURO is a diarylquinoline antimycobacterial drug indicated as part of combination therapy in adults (≥ 18 years) with pulmonary multi-drug resistant tuberculosis (MDR-TB) (page 1, 1st paragraph); and dosage and administration is 400 mg once daily (page 1, 2nd paragraph).  400 mg once daily reads on 400 mg.  Sirturo™ teaches SIRTURO was administered as 400 mg once daily for the first 2 weeks and as 200 mg 3 times per week for the following 22 weeks.
Diacon teaches 14-day bactericidal activity of PA-824, bedaquiline, pyrazinamide, and moxifloxacin combinations: a randomised trial (title); a 14-day EBA study in treatment naïve patients with sputum-microscopy smear-positive fully drug-susceptible pulmonary tuberculosis assessing various combinations of the new antituberculosis agents bedaquiline, PA-824, and nd paragraph); PA-824 was administered 200 mg a day (page 987, Panel 1).  

Regarding claims 34-36 and 39, Sirturo™ teaches SIRTURO was administered as 400 mg once daily for the first 2 weeks and as 200 mg 3 times per week for the following 22 weeks.

Regarding claims 37 and 38, Diacon teaches PA-824 was administered 200 mg a day (page 987, Panel 1).  

It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize amount and dosing regimen of bedaquiline taught by Sirturo™ and the amount and dosing regimen of PA-824/pretomanid taught by Diacon as a starting point for optimizing the amounts and dosing regimen of bedaquiline and pretomanid, for use in a method of treating mycobacterial infections caused or mediated by Mycobacterium tuberculosis comprising administering a combination comprising linezolid, pretomanid, and bedaquiline with an expectation of success, since the prior art teaches daily administration of these drugs in these amounts is suitable for administration to a patient.  Moreover, the dosage amount and dosing regimen are result-effective variables, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages and dosing regimen would have been well within the practice of routine In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
Taken together, all this would result in the composition of claims 30-39 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Despite the conventional understanding that it is necessary to continuously administer antibacterial agents over a period of many months to obtain the desired antibacterial effect, linezolid in a multi-agent dosage form can be administered for one to two months and still retain sterilizing activity (see paragraph [0010] of the published specification). Further, limiting linezolid to the first month of treatment did not significantly increase the rate of relapse after 2 or 3 months of treatment (see paragraph [0012] of the published specification). Applicant concludes these results suggest that the use of linezolid once daily for the first 1-2 months of treatment and/or front-loading therapy with higher doses for even shorter periods may enable linezolid to contribute important bactericidal and sterilizing activity before the onset of potentially irreversible neuropathy develops (Id).

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Zyvox teaches patients were enrolled in two Phase 3 comparator-controlled clinical trials and were treated for up to 28 days.  Moreover, Lee teaches linezolid for the treatment of chronic extensively drug-resistant tuberculosis (title and abstract); patients were randomly assigned to linezolid therapy that started immediately or after 2 months, at a dose of 600 mg per day, without a change in their background regimen.  Lee further teaches if adverse events occurred that were considered to be related to linezolid, a reduction in the dose or a rechallenge at a dose of 300 mg per day was allowed after a limited drug holiday.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the dosing regimen of linezolid taught by Zyvox and Lee as a starting point for optimizing the dosing regimen of linezolid, for use in a method of treating mycobacterial infections caused or mediated by Mycobacterium tuberculosis comprising administering a combination comprising linezolid, pretomanid, and bedaquiline with an expectation of success, since the prior art establishes that these dosing regimens of linezolid are suitable for use in a human patient for treating extensively drug-resistant tuberculosis.  Moreover, the dosing regimen and dosage amount are result-effective variables, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosing regimen and dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 


Applicant argues:
As shown in Example 1, treatment with bedaquiline and pretomanid produced relapse rates similar to the first-line regimen after 3 and 4 months, but did not prevent relapse after just 2 months of treatment. However, the inclusion of linezolid resulted in significantly fewer relapses after 3 months of treatment compared to both bedaquiline plus pretomanid along with the first-line regimen (see Example 1 and Table 1 at paragraphs [0075]-[0079] of the published specification).  Further, Example 3 was performed to confirm the additive sterilizing activity of linezolid when added to bedaquiline and pretomanid in Example 1, and to further evaluate whether reducing the linezolid duration to the first 1-2 months would significantly affect the linezolid contribution to sterilizing activity. As shown in Table 3, 1-2 months of linezolid significantly increased the bactericidal activity of bedaquiline plus pretomanid (see paragraph [0084] of the published specification). Notably, no relapse was observed irrespective of whether linezolid was continued throughout or discontinued after 1 or 2 months, and the addition of linezolid for at least 1 month resulted in fewer relapses after 3 months of treatment (see paragraph [0086] of the published specification). 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02 states:
Applicants have the burden of explaining proffered data.  
In the instant case, in a review of Table 3 and the description, it is unclear what doses of each compound were utilized in each of the combinations.  The Examiner is unable to ascertain from the Table and description the dose combinations being compared.
Moreover, MPEP 716.02 states: Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Devito teaches the combination of compounds can be a synergistic combination (page 4, 1st paragraph). Thus, Devito suggests combining the disclosed agents for a synergistic effect.  Thus, it is not unexpected that combining linezolid, bedaquiline, and pretomanid would result in a synergistic effect.  Moreover, it does not appear that the differences between the combinations are so great as to be unexpected.


Applicant argues:
The selection of linezolid from the list of oxazolidinone antimicrobial compounds, and PA-824/pretomanid and TMC 207/bedaquiline from the list of additional pharmaceutical agents in order to arrive at a composition useful for an infection caused or mediated by 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2123 states:
 In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
In the instant case, Devito explicitly teaches nonlimiting examples of oxazolidinone antimicrobials include radezolid (see page 15, last bridge paragraph).  However, Devito further teaches other oxazolidinone antimicrobial compounds useful herein include linezolid and torezolid (See page 16, 2nd paragraph).  Thus, Devito explicitly teaches linezolid as one of 3 oxazolidinone antimicrobial compounds useful in the disclosed compositions.  The fact that Devito teaches radezolid is preferred embodiment does not constitute a teaching away of the use of linezolid.


Applicant argues:
As disclosed at Table 3 of the current specification, the claimed combination of linezolid, bedaquiline, and pretomanid possess unexpected properties when compared to bedaquiline and pretomanid alone, and when compared to bedaquiline and pretomanid with other oxazolidinone compounds (e.g., tedizolid (TZD) and AZD5847 (AZD)). As shown in Table 3, the combination of linezolid (LZD), bedaquiline (BDQ) and pretomanid (PMD) resulted in a significant reduction in the mean logio colony forming unit (CFU) count at 2 months of treatment compared to bedaquiline and pretomanid alone. The reduction in mean logio CFU 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02 states:
Applicants have the burden of explaining proffered data.  
In the instant case, in a review of Table 3 and the description, it is unclear what doses of each compound were utilized in each of the combinations.  The Examiner is unable to ascertain from the Table and description the dose combinations being compared.
Moreover, MPEP 716.02 states: Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Devito teaches the combination of compounds can be a synergistic combination (page 4, 1st paragraph). Thus, Devito suggests combining the disclosed agents for a synergistic effect.  Thus, it is not unexpected that combining linezolid, bedaquiline, and pretomanid would result in a synergistic 


Applicant argues:
Other knowledge that would have been in the possession of the skilled artisan at the time of the claimed invention further supports Applicant's position that a composition useful for an infection caused or mediated by Mycobacterium tuberculosis that includes linezolid, bedaquiline, and pretomanid would not have been obvious. Recommendations by WHO 2011 suggest a combination therapy comprising a fluoroquinolone, ethionamide, pyrazinamide, and either cycloserine or p-aminosalicylic acid. The majority of these are also named in the list of compounds disclosed by Devito.  Further, WHO 2011 teaches patients on Group 5 drugs were observed to have worse outcomes.   Group 5 drugs, as disclosed by WHO 2011, include linezolid.  Similar teachings were provided two years later in the 2013 World Health Organization (WHO) guideline directed towards "The use of bedaquiline in the treatment of multidrug-resistant tuberculosis" Here, the WHO again asserts that Group 5 agents, such as linezolid, are not recommended by the WHO for routine use in treating tuberculosis patients.  In fact, WHO 2013 discloses Group 1 as first-line oral agents which include isoniazid, rifampicin, ethambutol, pyrazinamide, and rifabutin, all of which are taught by Devito.  These additional disclosures in WHO 2011 and WHO 2013 offers further confirmation that a skilled artisan would not have selected linezolid for use in a combination therapy with bedaquiline and pretomanid, much less in a multi-agent dosage form that includes all three of these compounds. If anything, 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
"A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  The Examiner acknowledges that WHO appears to teach that linezolid is not as effective as other agents for the treatment of tuberculosis.  However, the WHO references cited by the Applicant further establish that linezolid was a known agent for treating tuberculosis.  As set forth above, Devito exemplifies the use of linezolid as one of 2 other oxazolidinone antimicrobial compounds that can be utilized as the antimicrobial agent (see page 16).  Moreover, Devito explicitly claims a composition further comprising PA-824 and TMC207 (claim 29).  PA-824 and TMC207 are 2 of 20 explicitly claimed compounds to combine with an antimicrobial agent.  Thus, it would have been obvious to select PA-824/pretomanid and TMC 207/bedaquiline from various additional pharmaceutical agents typically used for treating an infection caused or mediated by Mycobacterium tuberculosis as taught in Devito in order to arrive at a composition comprising an antimicrobial agent, linezolid, PA-824/pretomanid and TMC 207/bedaquiline.  Moreover, it was known in the art to utilize the compounds of Group 5 for the treatment of tuberculosis as Mycobacterium tuberculosis as taught in Devito in order to arrive at a composition comprising an antimicrobial agent, linezolid, PA-824/pretomanid and TMC 207/bedaquiline in view of the teachings of Devito and in view of what was known in the art before the effective filing date of the instant invention.

Applicant argues:
Applicant submits that continued developments support a lack of teaching, suggestion, or motivation to select a composition useful for an infection caused or mediated by Mycobacterium tuberculosis that includes linezolid, bedaquiline, and pretomanid as claimed. As disclosed in Conradie, treatment through a combination of the agents recited in claim 1 showed a favorable outcome in 90% of the patients treated.  Notably, the enrollment criteria of patients receiving the combination of agents was as follows: bedaquiline at a dose of 400 mg once daily for 2 weeks followed by 200 mg three times a week for 24 weeks, plus pretomanid at a dose of 200 mg daily for 26 weeks and linezolid at a dose of 1200 mg daily for up to 26 weeks. Further, Conradie discloses "during the course of this study, both bedaquiline and linezolid have been increasingly used to treat MDR tuberculosis and XDR tuberculosis, and the WHO recently published guidelines that recommend these two drugs as first-line treatment for MDR tuberculosis over an 18-month course of therapy".  This further supports Applicant's remarks above that the selection of linezolid, bedaquiline, and pretomanid in combination would not have been obvious in view of Devito. Rather, the selection of these three agents and the combination of these agents into a fixed dosage form which could then be used, for example, in a treatment regimen for tuberculosis represents a non-obvious and important development in the field.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.

"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989).  In the instant case, as set forth above, Devito suggests a composition for treating a mycobacterial infection in a patient comprising a pharmaceutically effective amount of an antibiotic compound, linezolid; further comprising an additional pharmaceutical agent, PA-824 and TMC207.  The fact that the combination of linezolid, PA-824/pretomanid and TMC 207/bedaquiline is useful for treating mycobacterial infection caused or mediated by Mycobacterium tuberculosis.  Thus, the teachings of Conradie support the obviousness rejection set forth above.  
Conclusion
Claims 17-50 are rejected.
No claim is allowed.

                 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628